UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-40905
                         Summary Calendar



                   TEXAS PROPERTY AND CASUALTY
                 INSURANCE GUARANTY ASSOCIATION,

                                Intervenor Plaintiff - Appellant,


                              VERSUS


          BLANCA CABRERA, Individually and on behalf of
       the Estate of Octavio Villarreal Cabrera, Decedent,
         and as Next Friend of the Minor Children, Jazel
                Cabrera and Octavio Cabrera, Jr.,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                           (G-97-CV-58)
                          June 30, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.    For


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the reasons stated by the district court in its Order entered under

date of July 17, 1997, we AFFIRM the Final Judgment and Order of

Disbursement in favor of the defendants as set forth therein.